          Case 2:20-cv-02328-JCM-NJK Document 21 Filed 08/23/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   JUUL LABS, INC.,
                                                          Case No. 2:20-cv-02328-JCM-NJK
 8          Plaintiff(s),
                                                                        Order
 9   v.
                                                                   [Docket No. 18]
10   MOUNIR SEKKAT,
11          Defendant(s).
12         Pending before the Court is a stipulation to extend the discovery cutoff and subsequent
13 deadlines. Docket No. 18. The Court set a hearing on that stipulation for August 24, 2021. Docket
14 No. 19. The parties have now filed a notice of settlement. Docket No. 20. Accordingly, the
15 hearing is VACATED and the stipulation to extend is DENIED as moot.
16         Dismissal papers must be filed by September 13, 2021.
17         IT IS SO ORDERED.
18         Dated: August 23, 2021
19                                                             ______________________________
                                                               Nancy J. Koppe
20                                                             United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
